Name: Commission Regulation (EC) No 324/97 of 21 February 1997 amending Regulation (EC) No 2190/96 as regards system B for the issue of export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: international trade;  plant product;  tariff policy;  information and information processing;  trade policy
 Date Published: nan

 Avis juridique important|31997R0324Commission Regulation (EC) No 324/97 of 21 February 1997 amending Regulation (EC) No 2190/96 as regards system B for the issue of export licences in the fruit and vegetables sector Official Journal L 052 , 22/02/1997 P. 0010 - 0010COMMISSION REGULATION (EC) No 324/97 of 21 February 1997 amending Regulation (EC) No 2190/96 as regards system B for the issue of export licences in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 35 (11) thereof,Whereas Commission Regulation (EC) No 2190/96 (2), as amended by Regulation (EC) No 26/97 (3), lays down detailed rules relating to export refunds on fruit and vegetables;Whereas Article 5 (2a) of Regulation (EC) No 2190/96 provides for the indication of destinations or groups of destinations; whereas express provision should be made therefore that the rejection of applications after a certain date, referred to in Article 5 (5) of the abovementioned Regulation, and the reduction in the refund rates or quantities applied for, referred to in Article 5 (6) of that Regulation, be made as appropriate according to destination or group of destinations;Whereas, in order to simplify the administration of system B, the notification of information provided for in Article 5 (4) of Regulation (EC) No 2190/96 should not include quantities covered by licence applications rejected pursuant to Article 5 (5);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Article 5 of Regulation (EC) No 2190/96 is hereby amended as follows:1. the following subparagraph is added to the end of paragraph 4:'This information shall not include quantities for which licence applications are rejected pursuant to paragraph 5 of this Article`.2. in paragraph 5 the words 'quantities applied for` are replaced by 'quantities applied for in respect of a destination or group of destinations`.3. in paragraph 6 the words 'for each product` are replaced by 'for each product and each destination or group of destinations`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No L 292, 15. 11. 1996, p. 12.(3) OJ No L 6, 10. 1. 1997, p. 9.